Citation Nr: 0631892	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability evaluation for post- 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran, the veteran's stepson


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal has REMANDED the case to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Pursuant to the VCAA, VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate 
responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues of an increased rating 
for PTSD.  See Quartuccio, supra, Charles, supra.

In this respect, the veteran's representative in his April 
2005 Statement of Accredited Representative in Appealed Case 
and at the May 2006 hearing indicated that on September 17, 
2004, Dr. James diagnosed the veteran with chronic severe 
PTSD with a GAF rating of 40.  A GAF rating of 40 indicates 
major impairment in several areas. 

At the May 2006 hearing, the veteran indicated that he was 
under the care of Dr. James Walker and Dr. Newberry at the 
Fayetteville VAMC.  

In an August 2005 letter, the veteran stated that his 
psychiatrist at Fayetteville VAMC had stopped working.  He 
indicated that he needed a statement from his new 
psychiatrist that would be provided as he had an appointment 
in September 2005.

At present, it does not appear that Dr. James' or Dr. 
Newberry's treatment records are contained within the claims 
file.  Therefore, the RO should assist the veteran in 
obtaining and incorporating into the claims file any related 
treatment records.

In addition, the veteran has not been afforded a psychiatric 
examination to assess the current severity of his service- 
connected PTSD since 2003.  See generally, Duenas v. 
Principi, 18 Vet. App. 512 (2004).  If the medical evidence 
of record is insufficient, or, in the opinion of the Board, 
of doubtful weight or credibility, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

In this case, VAMC records indicate that the veteran's 
condition experienced an increase in PTSD related symptoms 
which are reflected in his GAF ratings from June 2004 to 
March 2005 ranging from 45 to 50.  The March 2003 VA 
examination report, which is the last VA examination of 
record, does not adequately reflect the veteran's current 
condition as it gave a GAF rating of 55 to 60.  Accordingly, 
in order to afford the appellant due process of law, the RO 
should schedule the veteran for an additional VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for the 
service-connected PTSD from March 2003 to 
the present.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified, and whose treatment 
records are not already contained within 
the claims files, including for the 
release for any relevant treatment records 
from a Dr. James or a Dr. Newberry.  When 
the appellant responds, obtain records 
from each health care provider identified 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is no 
affirmative evidence that they do not 
exist, inform the appellant of the records 
that the RO was unable to obtain, 
including what efforts were made to obtain 
them.  Also inform the appellant that 
adjudication of the claims will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which to 
respond.  Furthermore, the appellant 
should be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claims, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

2.  The RO should request that the veteran 
provide information as to any treatment at 
any VA medical facility, if any, for the 
service-connected PTSD.  All identified 
treatment records from any reported VA 
medical facility not already contained 
within the claims file, including the 
Fayetteville, Arkansas VAMC should be 
obtained and associated with the claims 
file.  If the search for the above records 
has negative results, the claims file must 
be properly documented with information 
obtained from the VA facility.  

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination: a) The 
veteran should be scheduled for a VA 
psychiatric examination to identify his 
level of impairment resulting from the 
service-connected PTSD.  The claims folder 
must be made available to the examiner for 
review before the examination.  The 
examiner must indicate in the examination 
report that the veteran's claims folder 
was reviewed prior to the examination.  
All necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected PTSD.  
Following a review of the veteran's 
medical records and history, the examiner 
should discuss all relevant medical 
evidence/findings regarding the service-
connected PTSD, as opposed to any 
nonservice-connected disorders.  If it is 
impossible to separate the symptomatology 
of the service-connected PTSD from any 
other nonservice-connected disorders, the 
examiner should so indicate in the 
examination report.  In addition, the 
examiner must proffer an opinion as to the 
specific extent and severity of the 
appellant's disability.  In this regard, 
the examiner should further address the 
extent of any social and occupational 
impairment attributable to the PTSD.  The 
examiner should also utilize the 
diagnostic criteria set forth in DSM-IV 
and assign a GAF score consistent with 
DSM-IV.  An explanation of the GAF score 
assigned, and the rationale for all 
opinions expressed by the examiner should 
be clearly explained.

Moreover, upon examination of the veteran, 
the examiner should render an opinion as 
to the effect that the service-connected 
PTSD has on his earning capacity.  The 
examiner should render an opinion as to 
whether this disability alone has caused 
marked interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist reconcile 
any contradictory evidence regarding the 
above questions.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set forth 
in a written report.

Since the examination is to be conducted 
for compensation rather than for treatment 
purposes, the medical specialist should be 
advised to address the functional 
impairment of the appellant's service-
connected PTSD, in correlation with the 
applicable diagnostic criteria set forth 
in the VA Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 
(2006).  The medical specialist(s) must 
address the degree of severity and medical 
findings that specifically correspond to 
the criteria listed in the Rating Schedule 
for PTSD (Diagnostic Code 9411).

4.  The RO must review the claims folder 
and ensure that all of the foregoing 
development efforts have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to a disability rating in 
excess of 50 percent for the service-
connected PTSD.  In readjudicating the 
claim for an increased rating, the RO must 
specifically consider the criteria listed 
in the Rating Schedule for PTSD 
(Diagnostic Codes 9411) and the holding in 
Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to 
separate the effects of the service- 
connected condition from a nonservice- 
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service- 
connected condition).  The RO's 
consideration of referring the service- 
connected PTSD claim for extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.

6.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



